FORM 6-K UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of July 2013 Commission File Number 001-35401 CEMENTOS PACASMAYO S.A.A. (Exact name of registrant as specified in its charter) PACASMAYO CEMENT CORPORATION (Translation of registrant’s name into English) Republic of Peru (Jurisdiction of incorporation or organization) Calle La Colonia 150, Urbanización El Vivero Surco, Lima Peru (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. Cementos Pacasmayo S.A.A. and Subsidiaries Interim condensed consolidated financial statements as of June 30, 2013 and 2012 and for the three and six-month periods then ended Cementos Pacasmayo S.A.A. and Subsidiaries Interim condensed consolidated financial statements as of June 30, 2013 and 2012 and for the three and six-month periods then ended Content Report on review of interim condensed consolidated financial statements Interim condensed consolidated financial statements Interim condensed consolidated statements of financial position Interim condensed consolidated statements of income Interim condensed consolidated statements of comprehensive income Interim condensed consolidated statements of changes in equity Interim condensed consolidated statements of cash flows Notes to the interim condensed consolidated financial statements Report on review of interim condensed consolidated financial statements To the Board of Directors and Shareholders of Cementos Pacasmayo S.A.A. Introduction We have reviewed the accompanying interim condensed consolidated statement of financial position of Cementos Pacasmayo S.A.A. (a Peruvian company) and its Subsidiaries (together the "Group") as of June 30, 2013, and the related interim condensed consolidated statement of income, comprehensive income, changes in equity and cash flows for the three and six-month periods then ended and other explanatory notes. Management is responsible for the preparation and presentation of these interim condensed consolidated financial statements in accordance with IAS 34 Interim Financial Reporting (IAS 34). Our responsibility is to express a conclusion on these interim condensed consolidated financial statements based on our review. Scope of review We conducted our review in accordance with International Auditing Standard on Review Engagements 2410 Review of Interim Financial Information Performed by the Independent Auditor of the Entity. A review of interim financial information consists of making inquiries, primarily of the persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with International Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion Based on our review, nothing has come to our attention that causes us to believe that the accompanying interim condensed consolidated financial statements are not prepared, in all material respects, in accordance with IAS 34. Lima, Peru July 17, 2013 Countersigned by: Marco Antonio Zaldívar C.P.C.C. Register No.12477 Cementos Pacasmayo S.A.A. and Subsidiaries Interim condensed consolidated statements of financial position As of June 30, 2013 (unaudited) and December 31, 2012 (audited) Note As of June 30, As of December 31, 2012 S/.(000) S/.(000) Assets Current assets Cash and term deposits 3 Trade and other receivables Income tax prepayments Inventories 4 Prepayments Non-current assets Other receivables Available-for-sale financial investments 11 Property, plant and equipment 5 Exploration and evaluation assets Deferred income tax assets Other assets Total assets Liabilities and equity Current liabilities Trade and other payables Interest-bearing loans and borrowings 12 - Income tax payable 75 Provisions 7 Non-current liabilities Interest-bearing loans and borrowings 12 Other non-current provisions Deferred income tax liabilities, net Total liabilities Equity Capital stock Investment shares Additional paid-in capital Legal reserve Other components of equity Retained earnings Equity attributable to equity holders of the parent Non-controlling interests Total equity Total liabilities and equity The accompanying notes are an integral part of the interim condensed consolidated statements. Cementos Pacasmayo S.A.A. and Subsidiaries Interim condensed consolidated statements of income For the three and six-month periods ended June 30, 2013 and June 30, 2012 (unaudited) For the three-month periods ended June 30, For the six-month periods ended June 30, Note S/.(000) S/.(000) S/.(000) S/.(000) Sales of goods 13 Cost of sales ) Gross profit Operating expenses Administrativeexpenses ) Selling and distribution expenses ) Other operating (expenses) income, net ) ) Total operating expenses , net ) Operating profit Other income (expenses) Finance income Finance costs ) Net loss from exchange difference 11 ) Total other income (expenses), net ) Profit before income tax Income tax expense 8 ) Profit for the period Attributable to: Equity holders of the parent Non-controlling interests ) Earnings per share 10 Basic and diluted profit for the period attributable to equity holders of common shares and investment shares of the parent (S/. per share) Cementos Pacasmayo S.A.A. and Subsidiaries Interim condensed consolidated statements of comprehensive income For the three and six-month periods ended June 30, 2013 and June 30, 2012 (unaudited) For the three-month periods ended June 30, For the six-month periods ended June 30, Note S/.(000) S/.(000) S/.(000) S/.(000) Profit for the period Other comprehensive income Other comprehensive income to be reclassified to profit or loss in subsequent periods: Change in fair value of available-for-sale financial assets 11 ) Deferred income tax related to component of other comprehensive income 8 ) 97 ) ) Exchange differences on translation of foreign operation 49 ) Net other comprehensive income to be reclassified to profit or loss in subsequent periods, net of income tax ) Total comprehensive income, net of income tax Total comprehensive income attributable to: Equity holders of the parent Non-controlling interests ) Cementos Pacasmayo S.A.A. and Subsidiaries Interim condensed consolidated statements of changes in equity For the six-month period ended June 30, 2013 and June 30, 2012 (unaudited) Attributable to equity holders of the parent Capital stock Investment shares Additional paid-in capital Legal reserve Available-for-sale reserve Foreign currency translation reserve Retained earnings Total Non-controlling interests Total equity S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) Balance as of January 1, 2012 - ) Profit for the period - ) Other comprehensive income - ) - (4 ) Total comprehensive income - ) ) Issue of common and investment shares, note 1 - Appropriation of legal reserve - ) - - - Contribution of non-controlling interests, note 1 - Others adjustments of non-controlling interests, note 1 - - ) - ) - Balance as of June 30, 2012 ) Balance as of January 1, 2013 ) Profit for the period - ) Other comprehensive income - 76 Total comprehensive income - ) Refund of capital contribution of non-controlling interests, note 13 - ) ) Appropriation of legal reserve - ) - - - Contribution of non-controlling interests, note 1 - Other adjustments of non-controlling interests, note 1 - - ) - ) - Balance as of June 30, 2013 - Cementos Pacasmayo S.A.A. and Subsidiaries Interim condensed consolidated statements of cash flows For the three and six-month periods ended June 30, 2013 and June 30, 2012 (unaudited) For the three-month period ended June 30, For the six-month period ended June 30, S/.(000) S/.(000) S/.(000) S/.(000) Operating activities Profit before income tax Adjustments to reconcile profit before income tax to net cash flows Unrealized exchange difference related to monetary transactions - - Depreciation and amortization Long-term incentive plan Finance costs Finance income ) Recovery of provision for inventories carried at net realizable value ) - ) - Other operating expenses, net ) - Working capital adjustments (Increase) decrease in trade and other receivables ) ) ) Increase in prepayments ) (Increase) decrease in inventories ) ) ) (Decrease) increase in trade and other payables ) ) Interests received Interests paid ) ) ) Income tax paid ) Net cash flows from operating activities Interim condensed consolidated statements of cash flows (continued) For the three-month period ended June 30, For the six-month period ended June 30, S/.(000) S/.(000) S/.(000) S/.(000) Investing activities Decrease (increase) in time deposits with original maturities greater than 90 days - ) Purchase of property, plant and equipment ) Purchase of evaluation and exploration assets ) - ) ) Purchase of other assets - ) - Capitalization of borrowings costs ) ) - Net cash flows from (used in) investing activities ) ) Financing activities Proceeds from issuance of senior notes - - - Proceeds from bank overdraft - - - Contribution of non-controlling interests - Payment of borrowings - ) ) ) Payment of bank overdraft ) - ) - Proceeds from issuance of common and investment shares - ) - Refund of capital contribution to non-controlling interests ) - ) - Dividends paid ) Net cash flows (used in) from financing activities ) ) Net increase (decrease) in cash and cash equivalents ) ) Net foreign exchange difference ) ) Cash and cash equivalents as of January 1 Cash and cash equivalents as of June 30 Cementos Pacasmayo S.A.A. and Subsidiaries Notes to interim condensed consolidated financial statements As of June 30, 2013 and 2012 (unaudited), and December 31, 2012 (audited) 1.Economic activity Cementos Pacasmayo S.A.A. (hereinafter "the Company") was incorporated in 1957 and, under the Peruvian General Corporation Law, is an open stock corporation, with publicly traded shares. The Company is a subsidiary of Inversiones Pacasmayo S.A. (IPSA), which holds 50.94% of the Company’s common and investment shares and 52.63% of its common shares as of June 30, 2013 and December 31, 2012. The registered office is located at Calle La Colonia No.150, Urbanizacion El Vivero, Santiago de Surco, Lima, Peru. The Company’s main activity is the production and marketing of cement, blocks, concrete and quicklime in Peru’s northern region. The interim condensed consolidated financial statements of the Company and its subsidiaries (hereinafter “the Group”) as of June 30, 2013 and for the three and six-months then ended, were authorized for issue by the Management of the Company on July 17, 2013. As of June 30, 2013, there were no changes in the main activities of the subsidiaries incorporated in the interim condensed consolidated financial statements of the Group, in relation to December 31, 2012 and March 31, 2013. Issuance of senior notes - The General Shareholder´s Meeting held on January 7, 2013, approved that the Company complete a financing transaction. In connection with this, the Board of Directors´Meeting held on January 24, 2013 agreed to issue Senior Notes through a private offering under Rule 144A and Regulation S of the U.S. Securities Act of 1933. Also it was agreed to list these securities in the Ireland Stock Exchange. Consequently, on February 1, 2013, the Company issued Senior Bonds with a free value of US$300,000,000, with a nominal annual interest rate of 4.50%, and maturity in 2023, obtaining total net proceeds of US$293,646,000. The Company intends to use the net proceeds from the offering to prepay certain of its existing debt and for capital expenditures to be incurred in connection with its cement business.The Senior Notes are guaranteed by the following Company’s subsidiaries: Cementos Selva S.A., Distribuidora Norte Pacasmayo S.R.L., Empresa de Transmision Guadalupe S.A.C. and Dinoselva Iquitos S.A.C. See note 12 for further details. Contributions of non-controlling interest - Salmueras Sudamericanas S.A. In order to finance the Salmueras project, the General Shareholders´Meeting of the subsidiary Salmueras Sudamericanas S.A. held on November 12, 2012, agreed a contribution of S/.10,000,000. During the three and six-month periods ended June 30, 2013 the contribution made by Quimpac S.A. amounts to S/.1,152,000. The General Shareholders´Meeting of the subsidiary Salmueras Sudamericanas S.A. held on January 9, 2012, agreed a contribution of S/.20,000,000, to be held in two parts of S/.10,000,000 on the following dates: February 15 and May 15, 2012. The General Shareholders´Meeting of the subsidiary held on March 11, 2013, agreed to extent the second part of the contribution not later than August 15, 2013. During the three and six-month periods ended June 30, 2012 the contribution made by Quimpac S.A. amounts to S/.2,307,000. All these contributions are partial payments of the capital commitment assumed by the Company and Quimpac S.A. for the brine project up to US$100,000,000 and US$14,000,000, respectively, to maintain its interests in this subsidiary. The effect of the difference on capital contributions and interests acquired by each shareholder amounted to S/.1,355,000 during the six-month period ended June 30, 2013, and these were recognized as a change in additional paid-in capital and a credit in non-controlling interest. Fosfatos del Pacifico S.A. The Board of Directors´ Meeting of the subsidiary Fosfatos del Pacifico S.A. held on January 2013, agreed certain contributions to the subsidiary during 2013, which will be ratified in Shareholders´ Meetings. As of June 30, 2013, the non-controlling interests has a contribution pending to disburse of approximately S/.2,314,000. The General Shareholders´Meeting of the subsidiary Fosfatos del Pacifico S.A. held on February 29, 2012 agreed a contribution of US$33,000,000 to the subsidiary, to be held in two parts of US$20,000,000 and US$13,000,000 on the following dates: April 15 and July 15, 2012, respectively. During the three and six-months ended June, 30 2hosphates Pte. contributed US$6,000,000 (equivalent to S/.16,002,000) to the subsidiary. 2.Basis of preparation and changes to the Group’s accounting policies 2.1Basis of preparation - The interim condensed consolidated financial statements of the Company have been prepared in accordance with IAS 34 Interim Financial Reporting issued by the International Accounting Standards Board (IASB). The interim condensed consolidated financial statements have been prepared on a historical cost basis, except for available-for-sale financial investments that have been measured at fair value. The interim condensed consolidated financial statements are presented in nuevos soles and all values are rounded to the nearest thousand (S/.000), except as otherwise indicated. The interim condensed consolidated financial statements do not include all the information and disclosure required in the annual financial statements, and should be read in conjunction with Company’s annual consolidated financial statements as of December 31, 2012. 2 Notes to interim condensed consolidated financial statements (continued) New standards, interpretations and amendments The accounting policies adopted in the preparation of the interim condensed consolidated financial statements are consistent with those followed in the preparation of the Group´s annual financial statements for the year ended December 31, 2012. Several new standards and amendments apply for the first time in 2013. However, they do not impact the interim condensed financial statements or the annual consolidated financial statements of the Group. The nature and impact of each new standard/amendment is described below: - IAS 1 Presentation of Items of Other Comprehensive Income – Amendments to IAS 1 The amendments to IAS 1 introduce a grouping of items presented in other comprehensive income (OCI). Items that could be reclassified (or ‘recycled’) to profit or loss at a future point in time (for example, net gain on hedge of net investment, exchange differences on translation of foreign operations, net movement on cash flow hedges and net loss or gain on available-for-sale financial assets) now have been presented separately from items that will never be reclassified (for example, actuarial gains and losses on defined benefit plans and revaluation of land and buildings). The amendment did not affect presentation and had no impact on the Company’s financial position or performance. - IAS 1 Clarification of the requirement for comparative information (Amendment) The amendment to IAS 1 clarifies the difference between voluntary additional comparative information and the minimum required comparative information. An entity must include comparative information beyond the minimum required comparative period. The additional voluntarily comparative information does not need to be presented in a complete set of financial statements. An opening statement of financial position (known as the “third balance sheet”) must be presented when an entity applies an accounting policy retrospectively, makes retrospective restatements, or reclassifies items in its financial statements, provided any of those changes has a material effect on the statement of financial position at the beginning of the preceding period. The amendment clarifies that a third balance sheet does not have to be accompanied by comparative information in the related notes. Under IAS 34, the minimum items required for interim condensed consolidated financial statements do not include a third balance sheet. - IAS 32 Tax effects of distributions to holders of equity instruments (Amendment) The amendment of IAS 32 Financial Instruments: Presentation, clarifies that income taxes arising from distributions to equity holders are accounted for in accordance with IAS 12 Income Taxes. The amendment removes existing income tax requirements from IAS 32 and requires entities to apply the requirements in IAS12 to any income tax arising from distributions to equity holders. The amendment did not have an impact on the interim condensed consolidated financial statements for the Company, as there is no tax consequences attached to cash or non-cash distribution. - IAS 34 Interim financial reporting and segment information for total assets and liabilities (Amendment) The amendment clarifies the requirements in IAS 34 relating to segment information for total assets and liabilities for each reportable segment to enhance consistency with the requirements in IFRS 8 Operating Segments. Total assets and liabilities for a reportable segment need to be disclosed only when the amounts are regularly provided to the chief operating decision maker and there has been a material change in the total amount disclosed in the entity´s previous annual consolidated financial statements for that reportable segment. The Group provides this disclosure as total segment assets were reported to the chief operating decision maker (CODM). As a result of this amendment, the Company now also includes disclosure of total segment liabilities as these are reported to the CODM. See note 13. 3 Notes to interim condensed consolidated financial statements (continued) - IFRS 7 Financial Instruments: Disclosures — Offsetting Financial Assets and Financial Liabilities — Amendments to IFRS 7 The amendment requires an entity to disclose information about rights to set-off and related arrangements (e.g., collateral agreements). The disclosures would provide users with information that is useful in evaluating the effect of netting arrangements on an entity’s financial position. The new disclosures are required for all recognized financial instruments that are subject to an enforceable master netting arrangement or similar agreement, irrespective of whether the financial instruments are set off in accordance with IAS 32. As the Company is not setting off financial instruments in accordance with IAS 32 and does not have relevant offsetting arrangements, the amendment does not have an impact on the Company. - IFRS 10 Consolidated Financial Statements and IAS 27 Separate Financial Statements IFRS 10 establishes a single control model that applies to all entities including special purpose entities. IFRS 10 replaces the portion of previously existing IAS 27 Consolidated and Separate Financial Statements that dealt with consolidated financial statements and SIC-12 Consolidation - Special Purpose Entities. IFRS 10 changes the definition of control such that an investor controls an investee when it is exposed, or has rights, to variable returns from its involvement with the investee and has the ability to affect those returns through its power over the investee. To meet the definition of control in IFRS 10, all three criteria must be met, including: (a) an investor has power over an investee; (b) the investor has exposure, or rights, to variable returns from its involvement with the investee; and (c) the investor has the ability to use its power over the investee to affect the amount of the investor´s returns. IFRS 10 had no impact on the consolidation of investments held by the Company. - IFRS 12 Disclosure of Interests in Other Entities IFRS 12 set out for disclosures relating to an entity´s interests in subsidiaries, joint arrangements, associates and structured entities. None of these disclosures are applicable for interim condensed consolidated financial statements, unless significant events and transactions in the interim period require that they are provided. Accordingly, the Company has not made such disclosures. 4 Notes to interim condensed consolidated financial statements (continued) - IFRS 13 Fair Value Measurement IFRS 13 establishes a single source of guidance under IFRS for all fair value measurements. IFRS 13 does not change when an entity is required to use fair value, but rather provides guidance on how to measure fair value under IFRS when fair value is required or permitted. The application of IFRS 13 has not materially impacted the fair value measurements carried out by the Company. IFRS 13 also requires specific disclosures on fair values, some of which replace existing disclosure requirements in other standards, including IFRS 7 Financial Instruments: Disclosures. Some of these disclosures are specifically required for financial instruments by IAS 34.16A(j), thereby affecting the interim condensed consolidated financial statements period. The Company provides these disclosures in Note 11. - IFRIC 20 Stripping costs in the Production Phase of a Surface Mine IFRIC 20 clarifies when production stripping should lead to the recognition of an asset and how that asset should be measured, both initially and in subsequent periods. The application of IFRIC 20 has not materially impacted the interim condensed consolidated financial statements for the Company. In addition to the above mentioned and new standards, IFRS 1 First-time Adoption of International Financial Reporting was amended with effect for reporting periods starting on or after January 1, 2013. The Company is not a first-time adopter of IFRS, therefore, this amendment is not relevant to the Company. The Company has not yet early adopted any other standard, interpretation or amendment that has been issued but is not yet effective. 2.2 Basis of consolidation - The interim condensed consolidated financial statements comprise the financial statements of the Company and its subsidiaries as of June 30, 2013 and 2012. 2.3 Seasonality - Seasonality is not relevant for the activities of the Company. 5 Notes to interim condensed consolidated financial statements (continued) 3.Cash and term deposits (a)This caption consists of the following: As of June 30, 2013 As of December 31, 2012 As of June 30, 2012 S/.(000) S/.(000) S/.(000) Cash on hand Cash at bank (b) Short-term deposits (c) Cash balances included in statements of cash flows Time deposits with original maturity greater than 90 days (c) (b)Cash at bank is denominated in local and foreign currencies, is deposited in local and foreign banks and is freely available. The demand deposits interest yield is based on daily bank deposit rates. (c)As of June 30, 2013, December 31, 2012 and June 30, 2012, the short-term deposits held in local banks were freely available and earned interest at the respective short-term market rates and have original maturities of less than three months. As of June 30, 2013, the long-term deposits were saved in local banks, were freely available and earned interest at the respective market rates, and have original maturities of 6 and 8 months (18 months as of December 31, 2012 and June 30, 2012). As of June 30, 2013, these short and long-term deposits include approximately S/.404,000,000 related to the proceeds obtained in February 2013 through the issuance of Senior Notes. 4.Inventories During the three and six-month periods ended June 30, 2013, the Company reversed the provision for inventory carried at net realizable value for S/.686,000 and S/.1,477,000, respectively. During the three and six-month periods ended June 30, 2012, the Company does not have additions or recoveries of the provision for inventory obsolescence. 5.Property, plant and equipment During the three and six-month periods ended June 30, 2013, the additions of the Company amounted to approximately S/.57,160,000 and S/.114,879,000, respectively (S/.44,548,000 and S/.90,405,000 during the three and six-month periods ended June 30, 2012, respectively), which are mainly related to expansion in the cement plant located in Rioja, the construction of a cement plant located in Piura and development activities of phosphate project. In connection with the construction of the cement plant in Piura, the amount of borrowings costs capitalized during the six-month period ended as of June 30, 2013 was approximately S/.324,000. The rate used to determine the amount of borrowings costs eligible for capitalization was 4.50%, which is the effective rate of the specific borrowing. The amount of borrowing costs eligible for capitalization should include the actual borrowing costs incurred on the specific loan (Senior Notes), less the income obtained from long and short- term deposits related to this specific borrowing. 6 Notes to interim condensed consolidated financial statements (continued) 6.Dividends As of June 30, 2013, dividends payable amounted to S/.4,194,000 (S/.4,451,000 as of December 31, 2012). 7.Provisions The decrease in the liability is mainly explained for the payment of the workers´ profit sharing made in the first quarter of 2013. 8.Income tax The Company calculates the period income tax expense using the tax rate that would be applicable to expected total annual earnings. The major components of the income tax expense in the interim condensed consolidated statement of income and statement of comprehensive income are: For the three-month periods ended June 30 For the six-month periodsended June 30 S/.(000) S/.(000) S/.(000) S/.(000) Current income tax expense ) Deferred income tax ) Income tax expense recognized in the consolidated statements of income ) Income tax recognized in other comprehensive income ) 97 ) ) Total income tax ) 7 Notes to interim condensed consolidated financial statements (continued) 9.Related party transactions During the three and six months ended June 30, 2013 and 2012, the Company carried out the following transactions with Inversiones Pacasmayo S.A. (IPSA) and its affiliates: For the three-month periods ended June 30, For the six-month periods ended June 30, S/.(000) S/.(000) S/.(000) S/.(000) Income Fees for management and administrative services 89 Income from land and offices rental services Interest income on loans to IPSA and an affiliate - - 7 2 Expense Security services ) Other transactions Loans to Servicios Corporativos Pacasmayo S.A. - 30 - 40 As a result of these and other transactions, the Company had the following rights and obligations with Inversiones Pacasmayo S.A. and its affiliates as of June 30, 2013 and December 31, 2012: June 30, 2013 December 31, 2012 Accounts receivable Accounts payable Accounts receivable Accounts payable S/.(000) S/.(000) S/.(000) S/.(000) Inversiones Pacasmayo S.A. 14 70 - Servicios Corporativos Pacasmayo S.A.C. 16 - 10 - Compañía Minera Ares S.A.C. - 67 14 The sales to and purchases from related parties are made on terms equivalent to those that prevail in arm’s length transactions. Outstanding balances are unsecured and interest free. There have been no guarantees provided or received from any related party receivables or payables with respect to any related parties. For the periods ended June 30, 2013 and December 31, 2012, the Company has not recorded any impairment of receivables owed by related parties. This assessment is undertaken each financial year by examining the financial position of the related party. 8 Notes to interim condensed consolidated financial statements (continued) Compensation of key management personnel of the Group - The expenses for profit-sharing, compensation and other concepts for members of the Board of Directors and the management payroll amounted to S/.5,793,000 and S/.13,501,000, during the three and six-month periods ended June 30, 2013, respectively (S/.6,505,000 and S/.12,717,000 during the three and six-month periods ended June 30, 2012, respectively). The Company does not compensate management with post-employment or contract termination benefits or share-based payments. 10.Earnings per share Basic earnings per share amounts are calculated by dividing net profit for the three and six-month periods ended June 30, 2013 and 2012 attributable to common shares and investment shares of the parent by the weighted average number of common and investment shares outstanding during those periods. The Group has no dilutive potential common shares as of June 30, 2013 and 2012. Calculation of the weighted average number of shares and the basic and diluted earnings per share is presented below: For the three-month periods ended June 30 For the six-month periods ended June 30 S/.(000) S/.(000) S/.(000) S/.(000) Numerator Net profit attributable to common and investment shares of the Parent For the three-month periods ended June 30 For the six-month periods ended June 30 Thousands Thousands Thousands Thousands Denominator Weighted average number of common and investment shares For the three-month periods ended June 30 For the six-month periods ended June 30 S/. S/. S/. S/. Basic and diluted earnings for common and investment shares There have been no other transactions involving common shares or potential common shares between the reporting date and the date of completion of these interim condensed consolidated financial statements. 9 Notes to interim condensed consolidated financial statements (continued) Financial instrument Set out below is an overview of financial instruments, other than cash and short-term deposits, held by the Company as of June 30, 2013: Loans and receivables Available- for-sale S/.(000) S/.(000) Financial assets Trade and other receivables - Available-for-sale financial investments - Total current Other receivables - Total non-current - Total Financial liabilities Trade other payables - Total current - Loans at fixed rates - Total non-current - Total - 10 Notes to interim condensed consolidated financial statements (continued) Fair values Set out below is a comparison of the carrying amounts and fair values of financial instruments as of June 30, 2013 and December 31, 2012: Carrying amount Fair value S/.(000) S/.(000) S/.(000) S/.(000) Financial assets Cash and term deposits Trade and other receivables Available-for- sale financial investments Total current Trade and other receivables Total non-current Total Financial liabilities Trade and other payables Financial obligations : Loans at fixed rates - - Bank overdrafts - - Total current Loans at fixed rates Total non-current Total Hierarchy of fair value of financial instrument - All financial instruments for which fair value is recognized or disclosed are categorized within the fair value hierarchy descended as follow, based on the lowest level input that is significant to the fair value measurement as a whole: Level 1: Quoted market prices in an active market (that are unadjusted) for identical assets or liabilities. Level 2: Valuation techniques (for which the lowest level input that is significant to the fair value measurement is directly or indirectly observable). Level 3: Valuation techniques (for which the lowest level input that is significant to the fair value measurement is unobservable). 11 Notes to interim condensed consolidated financial statements (continued) As of June 30, 2013 and December 31, 2012, the Company held the following classes of financial instruments measured at fair value on the consolidated statement of financial position: June 30, December 31, 2012 S/.(000) S/.(000) Available-for-sale financial investments: Level 1 Level 2 Level 3 - - Total During the reporting period ending June 30, 2013, there were no transfers between Level 1 and Level 2 fair value measurements. The fair value increase of S/.1,027,000 and S/.5,977,000, for the three and six-month periods ended as of June 30, 2013, respectively, was recorded in other comprehensive income. Risk management activities As a result of its activities, the Company is exposed to foreign currency risk. The three month period ended June 30, 2013 experienced significant volatility in the US Dollar exchange rate against the Nuevo Sol, resulting in significant net losses mainly related to the borrowings of the Company denominated in US dollars, the net losses were recorded in the consolidated statement of income in the caption “Net loss of exchange difference”. As of June 30, 2013 and December 31, 2012, the Company had no financial instruments to hedge its foreign exchange risk, interest rates or market price (purchase price of coal) fluctuations. 12.Commitments and contingencies Operating lease As of June 30, 2013, the Company, as lessor, has a land lease with Compañía Minera Ares S.A.C. a related party of Inversiones Pacasmayo S.A. This lease is annually renewable and for the three and six-month periods ended June 30, 2013 provided an income of S/.129,000 and S/.258,000, respectively (S/.110,000 and S/.224,000 for the three and six-month periods ended June, 2012). In May 2012, the Company signed a contract with Petroleos del Peru – Petroperu S.A. to lease a land located in the north of Peru. The lease has a term of maturity of 30 years and accrued an annual rent of US$200,000 from 2012 to 2015, and from 2016 to the maturity date of the contract the rent will be equivalent to 0.64% of the sales of phosphoric rock, but may not be less than US$1,600,000 annually. The expense for the six-month period ended as of June 30, 2013 amounted to S/.258,000 and it was recognized in the administrative expenses caption in the consolidated statement of income. 12 Notes tointerim condensed consolidated financial statements (continued) Capital commitments As of June 30, 2013, the Group had the following main commitments: - Construction of a cement plant located in Piura S/.255,202,000. - Development activities of phosphoric rock by S/.2,052,000. - Construction of a diatomites brick plant in the North of Peru by S/.837,000. - The Group maintains long-term electricity supply agreements which billings are determined taking into consideration consumption of electricity and other market variables. - Commitment for development of brine Project up to US$100,000,000, see note 1. In connection with this commitment, as of June 30, 2013 the Group has made contributions for US$16,886,000. Environmental matters The Company’s exploration and exploitation activities are subject to environmental protection standards. Such standards are the same as those disclosed on the consolidated financial statement as of December 31, 2012 and there have not been significant changes on this subject in the interim consolidated financial statements as of June 30, 2013 in comparison to the consolidated financial statement as of December 31, 2012. Tax situation During the four years following the year tax returns are filed, the tax authorities have the power to review and, as applicable, correct the income tax computed by each individual company. The income tax and value-added tax returns for the following years are open for review by the tax authorities. Years open to review by Tax Authorities Entity Income tax Value-added tax Cementos Pacasmayo S.A.A. 2009/2010-2012 2009-2013 Cementos Selva S.A. 2009-2012 2009/2011-2013 Distribuidora Norte Pacasmayo S.R.L. 2008/2010-2012 2009-2013 Empresa de Transmisión Guadalupe S.A.C. 2008-2012 2009-2013 Fosfatos del Pacífico S.A. 2009-2012 2009-2013 Salmueras Sudamericanas S.A. 2011-2012 2011-2013 Corianta S.A. (*) 2008-2011 (**) Tinku Generacion S.A.C. (*) 2008-2011 Dec. 2008 / 2009-2011 (*)These subsidiaries were merged with the Company in December 2011. (**) The period open to review by tax authorities for this entity are from January to May 2010 and from June to December 2011. Due to possible interpretations that the tax authorities may give to legislation in effect, it is not possible to determine whether any of the tax audits that may be performed will result in increased liabilities for the Company. For that reason, tax or surcharge that could arise from future tax audits would be applied to the income during the period in which it is determined. However, in management’s opinion, any possible additional payment of taxes would not have a material effect on the interim condensed consolidated financial statements as of June 30, 2013 and the consolidated financial statements as of December 31, 2012. 13 Notes tointerim condensed consolidated financial statements (continued) Legal claim contingency As of June 30, 2013, some third parties have commenced actions against the Group in relation with its operations in the amount of S/.4,099,000. Of this total amount, S/.1,223,000 correspond to a tax originated by the import of coal and S/.578,000 corresponds to labor claims from former employees and S/.2,298,000 is related to the tax assessments received from the tax administration corresponding to 2009 tax period, which was reviewed by the tax authority during 2012. Management expects that these claims will be resolved within the next five years based on prior experience; however, the Company cannot assure that these claims will be resolved within this period because the authorities do not have a maximum term to resolve cases. The Group has been advised by its legal counsel that it is only possible, but not probable, that these actions will succeed. Accordingly, no provision for any liability has been made in these interim condensed consolidated financial statements. Mining royalty Third parties Cementos Pacasmayo S.A.A. is required to pay a royalty to Compañia Pilar del Amazonas S.A., which is the owner of the surface mining unit in which the subsidiary Corianta S.A. made its operations in prior years. This royalty is equivalent to 4% of net revenue obtained as a result of commercial exploitation carried out within the mining unit, and may not be less than US$300,000 annually. This royalty expense amounted to S/.192,000 and S/.417,000 for the three and six-month periods ended June 30, 2013, respectively ( S/.197,000 and S/.418,000 for the three and six-month periods ended June 30, 2012, respectively). The subsidiary Fosfatos del Pacífico S.A., signed an agreement with the Peruvian Government, Fundación Comunal San Martin de Sechura and Activos Mineros S.A.C. related to the use of the Bayovar concession, which contains phosphoric rock and diatomites. As part of this agreement, the Subsidiary Fosfatos del Pacífico S.A. is required to pay to Fundación Comunal San Martin de Sechura and Activos Mineros S.A.C. an equivalent amount to US$3 for each metric tons of diatomite extracted. The annual royalty may not be less than the equivalent to 40,000 metric tons during the second year of production and 80,000 metric tons since the third year of production. The related royalty expense amounted to S/.160,000 and S/.333,000 for the three and six-month periods ended June 30, 2013, respectively (S/.98,000 and S/.197,000 for the three and six-month periods ended June 30, 2012, respectively). Peruvian government On September 29, 2011, the Peruvian government amended the Royalty Mining Law to increase taxation on metallic and non-metallic mining activities. The amendment became effective on October 1, 2011. According to this law, the royalty for the exploitation of metallic and nonmetallic resources is payable on a quarterly basis in an amount equal to the greater of (i) an amount determined in accordance with a statutory scale of tax rates based on operating profit margin that is applied to the operating profit, as adjusted by certain items, and (ii) 1% of net sales, in each case during the applicable quarter. These amounts are estimated based on the unconsolidated financial statements of Cementos Pacasmayo S.A.A. and the subsidiaries affected by this mining royalty, prepared in accordance with IFRS. Mining royalty payments will be deductible for income tax purposes in the fiscal year in which such payments are made. Management and its legal counsel believe that the specific regulations issued by the Ministry of Economy and Finance are unconstitutional because they impose with mining royalties tax on non-mining activities, which is not according with the Royalty Mining Law. In the case of the cement industry, this regulation states that the royalty must be calculated on operating profit or net sales of products whatever its stage, including, manually or industrially, finished products, hence the operating profit or net sales corresponds to cement sales and not under the limestone, mineral component used in the production of cement. As a consequence, the Group filed a claim against the Ministry of Economy and Finance and the Ministry of Mining and Energy asking to repeal the regulation of mining royalty referred to the definition of “the products whatever its stage”, so that royalty for non-metallic mining activities would be determined on base of the mineral resource effectively removed, as states the Mining Royalty Law. 14 Notes to interim condensed consolidated financial statements (continued) In September 2012, the Company filed a constitutional claim to prevent the tax authority from applying the legal criteria defined in the amended royalty mining law retroactively, for the periods before such amendment was enacted, and to declare that the mining royalty tax applicable to the exploitation of non-metallic mining resources be calculated based solely on the value of the final product obtained from the mineral separation process, net of any costs incurred in that process (“componente minero”), excluding any profit obtained from the industrial activity. In addition the Company has filed an anti-trust claim (“denuncia contra barreras burocráticas de acceso al Mercado”), with the National Institute for the Protection of Competition and Intellectual Property (Instituto Nacional de Defensa de la Competencia y de la Protección de la Propiedad Intelectual, or “INDECOPI”), to have certain provisions of the Royalty Mining Law regulations declared illegal, and, therefore, not applicable. Management and its legal counsel believe that the Company has strong legal arguments that support its position and a high probability of obtaining a favorable outcome in this process, nevertheless, Management cannot estimate a timeline for the resolution of this claim. As a result, the Company had recognized and paid a mining royalty for the first semester of 2013 according to the provisions of the Mining Royalty Law, as interpreted by management and its legal and tax counsels. If the Company would not obtain a favorable outcome in this process, and considering a literal application of this regulation, the royalty expense for the six-month period ended June 30, 2013 would have been S/.5,406,000 instead of S/.200,000, (S/.4,698,000 from January to June 2012 instead of S/.202,000 recorded on the financial statements for such period). On December 26, 2012 and January 24, 2013, SUNAT issued tax assessments against the Company applying the new criteria established in the amended Royalty Mining Law, which included in the calculation profit obtained from industrial activity, to the years 2008 and 2009 amounting to S/.7,627,000 and S/.7,645,000, respectively, before the amendment was adopted. The Company has been advised by its legal counsel that it is only possible, but not probable, that these actions will succeed. Accordingly, no provision for any liability has been made in these interim condensed consolidated financial statements as of June 30, 2013 or in the annual consolidated financial statements. Interest-bearing loans and borrowings covenants Bank overdraft with BBVA Banco Continental On May 17, 2013, the Company signed an overdraft line for S/.30,000,000 that have not been used as of June 30, 2013. The bank overdraft maintained by the Company as of December 31, 2012 for S/.13,255,000 expired on March 3, 2013. Senior Notes As mentioned in note 1, in February 2013, the Company issued Senior Notes by US$300,000,000 with interest rate of 4.50% and maturity on 2023. As of June 30, 2013 the Senior Notes have the following covenants calculated on the Company and Guarantee Subsidiaries annual consolidated financial statements: -The fixed charge covenant ratio would be at least 2.5 to 1. -The consolidated debt-to-Ebitda ratio would be no greater than 3.5 to 1. 15 Notes tointerim condensed consolidated financial statements (continued) In Management´s opinion, as of June 30, 2013, the Company and the Guarantee Subsidiaries complied with the mentioned covenants. Prepayment of debt In February 2013, the Company prepaid the loan maintained with BBVA Banco Continental amounted to S/.202,200,000 using the proceeds obtained from the Senior Notes issued in 2013. 16 Notes to the interim condensed consolidated financial statements (continued) 13.Segment information For management purposes, the Group is organized into business units based on their products and activities, and have three reportable segments as follows: - Production and marketing of cement, concrete and blocks in the northern region of Peru. - Sale of construction supplies in the northern region of Peru. - Production and marketing of quicklime in the northern region of Peru. No operating segments have been aggregated to form the above reportable operating segments. Management monitors the profit before income tax of each business units separately for the purpose of making decisions about resource allocation and performance assessment. Segment performance is evaluated based on profit before income tax and is measured consistently with profit before income tax in the interim condensed consolidated financial statements. Transfer prices between operating segments are on an arm’s length basis in a similar manner to transactions with third parties. Revenues from external customers Revenues from inter segments Total revenue Gross margin Profit before income tax Income tax Profit for the period Segment assets Other assets Total assets Segment liabilities S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) Cement, concrete and blocks 1 ) - Construction supplies 48 ) 11 ) - Quicklime - ) ) - - Other ) ) Adjustments and eliminations - ) ) - - - . - Consolidated - ) Cement, concrete and blocks ) - Construction supplies ) ) - Quicklime - ) - - Other ) ) ) Adjustments and eliminations - ) ) - Consolidated - ) Inter-segment revenues of S/630,000 and. S/.2,806,000 during the six-month periods ended as of June 30, 2013 and 2012, respectively were eliminated on consolidation. The “other” column includes activities that do not meet the threshold for disclosure under IFRS 8.13 and represent non-material operations of the Group (including phosphates, brine, zinc and other). Other assets As of June 30, 2013 corresponds to the available-for-sale investments caption for approximately S/.40,864,000 (S/.34,887,000 as of December 31, 2012) which is not allocated to any segment. 17 Notes to the interim condensed consolidated financial statements (continued) Geographic information All revenues are from Peruvian clients. As of June 30, 2013 and December 31, 2012, all non-current assets are located in Peru. During 2012, the Group had a land of the subsidiary Zemex LLC. amounting to S/.2,312,000 that was located in United States Of America (its only non-current asset). This land was sold in December 2012 for S/.6,202,000, resulting in a net gain of S/.3,992,000 which was recorded in the consolidated statement of income of the year 2012. During 2013, the subsidiary Zemex LLC was liquidated and the capital contributions and final cash resulting from subsidiary liquidation were returned to both shareholders of the subsidiary. As a result, a final total amount of US$374,000 (equivalent approximately to S/.1,024,000) was distributed to the non-controlling interests. Under the Delaware Limited Liability Company Act, which is the corporate law applicable to Zemex LLC, the member of a dissolved LLC is not liable for the amount of any liquidation distribution received unless an action to recover such distribution is commenced within three years after the date of distribution and the distribution is judicially determined to have been wrongfully made. 18 Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CEMENTOS PACASMAYO S.A.A. By: /s/ CARLOS JOSE MOLINELLI MATEO Name: Carlos Jose Molinelli Mateo Title: Stock Market Representative Date: July 30, 2013
